Citation Nr: 0303648	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  99-12 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to July 
1989.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein a claim of service 
connection for hypertension was denied.  In October 2000, the 
Board remanded the claim in order to obtain treatment 
records.  In February 2002, the Board further developed the 
claim, obtaining an additional VA examination to assess if 
the veteran's cardiovascular disability was related to his 
active service.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Hypertension of unspecified etiology is first shown more 
than one year after the veteran's separation from service, 
and is not shown to be related to that service.


CONCLUSION OF LAW

Residuals of hypertension were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  In addition, certain disorders - such as 
cardiovascular-renal disease, including hypertension - may be 
presumed to have been incurred during service when manifested 
to a compensable degree within a specified time (usually one-
year) following separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

I. Entitlement to Service Connection for Hypertension

The veteran contends that he currently suffers from 
hypertension as a result of his active service, and that 
service connection for his cardiovascular disability is 
appropriate.  After a review of the evidence, the Board finds 
that his contention is not supported by the record, and that 
his claim for service connection for hypertension must fail.

The veteran's service medical records do not reflect any 
complaint, diagnosis, or treatment for hypertension.  A 
November 1983 medical examination report showed an elevated 
blood pressure reading of 150/96.  However the examination 
report noted that numerous normal blood pressures reading 
were noted following the elevated reading.  Service medical 
records from November 1983 show numerous consecutive readings 
of normal blood pressure.  The veteran's separation 
examination report dated in May 1989 shows a blood pressure 
reading of 132/90 and does not list a diagnosis of 
hypertension.    

In a January 1990 VA examination the veteran's blood pressure 
was recorded as 130/80 and the examiner stated that his vital 
signs were normal.  An October 1992 clinical record shows a 
blood pressure reading of 134/80.  A February 1996 treatment 
record shows a blood pressure reading of 154/97.  In an 
August 1997 treatment record it was noted that he has 
hypertension which is being treated with medication.  
Finally, a February 1999 record stated that the veteran's 
hypertension is well controlled.  

A June 2002 VA examination report shows the veteran's 
complaints of a history of hypertension.  The veteran's blood 
pressure was recorded as 150/96.  The examiner stated that 
upon review of the claims folder, she found the veteran had a 
normal blood pressure reading in 1979 as well as 1990 through 
1992.  The April 2002 examination report also noted that 
hypertension could not be established during service.  The 
examiner stated that elevated blood pressure had been found 
in November 1983.  The examiner further noted that during 
seven consecutive days following the elevated reading, the 
record showed that normal blood pressure readings were 
recorded.  Finally, the examiner opined that it is not likely 
that the veteran's current residuals of hypertension are 
related to his military service.      

The Board acknowledges the veteran's complaints of residuals 
of hypertension.  The veteran has not demonstrated that he 
has the medical expertise that would render competent his 
statements as to the relationship between active military 
service and his current residuals of hypertension.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. 
§ 3.303 with respect to the relationship between events 
incurred during service and his current complaints of 
hypertension.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).  

In this case, competent medical evidence of record does not 
show that the veteran's hypertension is etiologically related 
to his period of active service.  Service medical records do 
not reflect that the veteran suffered from residuals of 
hypertension while in service.  Hypertension was not shown to 
a degree of 10 percent disabling within the initial post-
service year, and, therefore, cannot be presumed to have been 
incurred during service.  VA treatment records do not provide 
any competent medical evidence that the veteran's current 
disability is attributable to his period of active military 
service.  In the June 2002 VA examination report, the 
examiner stated that the veteran's residuals of hypertension 
began over a year after separation from service and were not 
related to service.  

Although the veteran has reported that both his former 
treating VA physician and the June 2002 VA examiner told him 
that his current hypertension could be, or was as likely as 
not related to, the nature of his military duties, neither 
physician has put this opinion in writing.  In fact, the June 
2002 VA examiner has expressed the opinion that the veteran's 
current hypertension is not related to service.  The 
veteran's statements concerning what he was told by these 
doctors is hearsay and is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1994).  As the 
examiner has given a written opinion in direct contradiction 
to the statement recounted by the veteran, and as the other 
physician has declined to give the veteran a written opinion, 
the Board concludes that this hearsay evidence does not 
require additional development.

As for the veteran's statement that his wife - who is a 
phlebotomist and emergency room technician - states that the 
veteran began "exhibiting signs of hypertension" after he 
received his commission and transferred to Japan, although 
the veteran's wife does have some medical training in these 
occupations, the record does not show that she has the 
specialized knowledge required to make a diagnosis of 
hypertension or to give an opinion regarding a link between 
the veteran's military service and his current hypertension.  
See Black v. Brown, 10 Vet. App. 279 (1997).  Moreover, the 
general statements of the veteran's wife regarding 
unspecified "signs of hypertension" would be insufficient 
to establish the presence of hypertension during the 
veteran's military service.


As the preponderance of the evidence establishes that the 
veteran's current hypertension is not related to his military 
service, the veteran's claim of service connection for 
hypertension must be denied.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for residuals of 
hypertension.  The appellant has not indicated the existence 
of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the veteran a letter 
dated in May 2001 and a Supplemental Statement of the Case 
dated in August 2001, which notified the veteran of the type 
of evidence necessary to substantiate his claim.  These 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied.


ORDER

Service connection for residuals of hypertension is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

